Citation Nr: 1038854	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-21 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to August 2005, 
with over three months of prior active service.
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the Veteran's claim for service connection for a low 
back condition.

In the July 2007 VA Form 9, the Veteran requested a hearing 
before a member of the Board in Washington, D.C.  Such a hearing 
was scheduled for April 5, 2010; however, in correspondence 
received by the Board in January 2010, the Veteran indicated that 
she could not attend the hearing and she requested that it be 
cancelled. 


FINDING OF FACT

The medical evidence of record fails to reveal a current 
diagnosis of any low back disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back 
condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).
The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In an April 2006 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  This letter also advised the Veteran of 
how the VA determines a disability rating and assigns an 
effective date.  It further described the type of evidence which 
impacts the assignment of an effective date.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, the reports of VA examinations, and private treatment 
reports.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by attending a VA examination, and submitting 
evidence and argument.  Thus, the Veteran has been provided with 
a meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Based upon the evidence of record, the Board finds that service 
connection for a low back condition is not warranted.  While the 
Veteran had complaints of, and was treated for, low back pain 
during active service, the record fails to establish that any low 
back condition currently exists.

The service treatment records reveal that the Veteran sought 
treatment for low back pain on multiple occasions during active 
service.  She was variously assessed with low back pain; low back 
pain, probable sprain; and mechanical low back pain.  She 
underwent physical therapy for her low back pain in August 2003.  
The X-rays taken in November 2003 revealed a normal lumbosacral 
spine.  During the August 2005 separation examination, the 
Veteran reported a history of recurrent back pain or a back 
problem, and said that she still had lower back pain but it was 
not as severe.  Upon clinical evaluation, the spine was evaluated 
as abnormal and the examiner noted mechanical low back pain.

However, the Veteran has not been shown to have any low back 
condition at any time during the course of the claim for service 
connection for such.  In this regard, the Veteran was provided a 
VA contract examination in May 2006.  The Veteran reported that 
she had been experiencing chronic low back pain.  She said that 
the condition had existed since 2003.  Upon physical examination 
of the thoracolumbar spine, there was no evidence of radiating 
pain on movement.  There was no muscle spasm or tenderness noted.  
There were negative straight leg raising tests bilaterally.  
There was no ankylosis of the lumbar spine and range of motion 
measurements were taken.  There were no signs of intervertebral 
disc syndrome or nerve root involvement.  Gross examination of 
the joints was within normal limits.  Gross examination of all 
the other muscles was within normal limits.  The neurological 
examination was normal.  The examiner noted that the lumbar spine 
X-rays findings were within normal limits.  With regards to a 
diagnosis, the examiner stated that there is no diagnosis for the 
Veteran's claimed back condition because there is no pathology to 
render a diagnosis.  

Additionally, post-service private treatment records submitted by 
the Veteran are negative for any findings referable to any low 
back condition. 

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C. §§ 1110, 1131; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1131, as well as other relevant statutes, only permitted payment 
for disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only presently 
existing conditions," and VA's interpretation of the law 
requiring a present disability for a grant of service connection 
was consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A § 
1110 to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-service 
incident has resulted in a disability).  Simply put, in the 
absence of proof of present disability there can be no valid 
claim.

The Board acknowledges the Veteran's reports of having 
experienced ongoing 
pain in her low back which she claims has continued since active 
service.  Pain alone without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute disability for which service connection may be 
granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) 
appeal dismissed in part, and vacated and remanded in part, 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Moreover, although the Veteran is competent to state her 
symptoms, she is not, as a layperson, qualified to render a 
medical diagnosis, as the disability at issue requires medical 
expertise to diagnose and evaluate.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed.Cir.2007) (noting general competence to testify as 
to symptoms but not to provide medical diagnosis).  Thus, as a 
layperson the Veteran is not competent to provide a probative 
medical opinion as to whether any current low back pain she may 
have constitutes a disability which may form the basis for 
entitlement to service connection.  In any event, the current 
medical evidence of record fails to reflect such.

In summary, in the absence of a currently diagnosed low back 
disability, the preponderance of the evidence is against the 
claim for service connection.  Accordingly, service connection 
for a low back condition is denied.

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Service connection for a low back condition is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


